 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                CASE NO.: 19CR5293-JAH
11                      Plaintiff,
                                              ORDER GRANTING JOINT
12         v.                                 MOTION TO CONTINUE
                                              SENTENCING DATE (Doc. No. 37).
13   JOSE ANGEL ZENDEJAS,
14                      Defendant.
15
16         For good cause shown and upon joint motion of the parties, IT IS HEREBY
17   ORDERED that the motion to continue the sentencing date is GRANTED. The
18   Sentence with Presentence Report currently set for April 20, 2020, at 9:30 a.m., is
19   vacated and reset to April 3, 2020, at 10:30 a.m. The Parties agree to waive the
20   Presentence Report.
21         IT IS SO ORDERED.
22
23   DATED: March 13, 2020
24
25
26                                         _________________________________
                                           JOHN A. HOUSTON
27                                         UNITED STATES DISTRICT JUDGE
28

                                              1
